NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 19-3817
                                      _____________

      ORLANDO DEJESUS, Father and next of kin of Blaise DeJesus, deceased;
      PAULETTE DEJESUS, Mother and next of kin of Blaise DeJesus, deceased,
                                                               Appellants

                                              v.

      THE STATE OF DELAWARE, acting through The Delaware Department of
    Corrections; LT. TODD DRACE, Individually and in his capacity as a Delaware
Department of Corrections Officer; SGT JOHN KIRLIN, Individually and in his capacity
 as a Delaware Department of Corrections Officer; TIFFANI STARKEY, Individually
         and in her capacity as a Delaware Department of Corrections Officer;
        COMMUNICATIONS COMMUNITY SUPPORT PROGRAMS, INC.

                                    ________________

                     On Appeal from the United States District Court
                              for the District of Delaware
                               (D.C. No. 1-15-cv-01065)
                         District Judge: Hon. Colm Connolly
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 September 29, 2020

              Before: SHWARTZ, PHIPPS, and SCIRICA, Circuit Judges.

                                 (Filed: October 29, 2020)

                                     ______________

                                         OPINION

       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
                                    _______________

SHWARTZ, Circuit Judge.

       Orlando and Paulette DeJesus, parents and next of kin of Blaise DeJesus,

(“Plaintiffs”), appeal from the District Court’s order granting summary judgment for

correctional officers Todd Drace, John Kirlin, and Tiffany Starkey (“Defendants”), on

claims arising out of Blaise DeJesus’s suicide while incarcerated at James T. Vaughn

Correctional Center (“Vaughn”). Plaintiffs argue that the Court overlooked their claim

that Defendants were deliberately indifferent to DeJesus’s serious medical need and ruled

instead that Defendants were not deliberately indifferent to his vulnerability to suicide—a

claim they did not pursue. Plaintiffs are correct, so we will remand for the Court to

determine whether Defendants are entitled to summary judgment on Plaintiffs’ claim that

Defendants were deliberately indifferent to DeJesus’s serious medical need.

                                             I

       DeJesus violated his probation and, on August 1, 2014, was sentenced to addiction

rehabilitation. He exhibited signs of withdrawal and was placed in Vaughn’s infirmary,

where he was treated for four days. He was then ordered transferred into Vaughn’s

general inmate housing. After prison officials realized that DeJesus’s brother served as a

prison officer at Vaughn, DeJesus was placed in the Segregated Housing Unit (“SHU”),

at 3:30 p.m. on August 5, 2014. At 9:35 p.m., DeJesus’s body was found hanging, and at

10:05 p.m., he was pronounced dead.




                                             2
       Four inmates described what they heard and/or saw from the time DeJesus entered

the SHU until his death.1 According to these inmates, DeJesus told Defendants that: (1)

he did not belong in the SHU; (2) he could not “take being in the [SHU],”JA090; (3) he

needed to speak to someone; (4) he needed to make a phone call; (5) he felt anxious; (6)

he was going through withdrawal; (7) he needed help; and (8) they should call mental

health and ask for medical help on his behalf.

       The inmates testified that officers “brush[ed] [] off,” or “blew [] off,” DeJesus’s

repeated complaints and requests. JA085, JA090. This included testimony that DeJesus

cried during a discussion with one officer, who then laughed about it with another officer,

and that DeJesus’s crying and yelling about his needs was “loud” and could be heard by

several inmates in their housing area and, presumably, by the officers. JA079. One

inmate noted that DeJesus was “disheveled,” “wasn’t in his right state of mind,” JA085,

was “not all mentally stable,” JA087, and appeared to be having a panic attack.

       Other inmates stated that they tried to get the officers’ attention when DeJesus was

in distress and told the officers they thought DeJesus needed help. More specifically, one

inmate stated that “four or five different inmates said something to the correctional

officers to [] get [DeJesus] help,” and he told one officer himself that DeJesus was “going

through something . . . and that he need[ed] to see somebody.” JA087. Further, the

inmates noted that the officers were not completing rounds and typical checks on the

inmates. Three of the inmates testified that they saw a different inmate banging on the

       1
         Because we are reviewing a summary judgment ruling, we construe all facts in
the light most favorable to Plaintiffs. Hugh v. Butler Cnty. Fam. YMCA, 418 F.3d 265,
266-67 (3d Cir. 2005).
                                             3
window of the prison officials’ office when he saw that DeJesus had hung himself and

that the officers did not immediately respond. Following DeJesus’s death, several

inmates who interacted with DeJesus, observed him, or thought the officers ignored his

requests for help filed grievances with prison officials.

       The prison investigated after DeJesus’s death and discovered that the routine area

and cell checks were not performed for two and a half hours on the night of DeJesus’s

suicide, consistent with the inmates’ testimony. One officer was suspended as a result,

and SHU inmates testified that it was typical for the officers to neglect the required

checks.

                                              II

       Plaintiffs filed suit in the District Court, asserting, among other things, that prison

officials failed to provide alternative placement or medical treatment, failed to perform

standard well-being checks, and thus acted with deliberate indifference to DeJesus’s

serious medical need.2 They did not allege that Defendants were deliberately indifferent

to a vulnerability to suicide. Defendants moved for summary judgment, arguing that the

record showed that DeJesus had no particular vulnerability to suicide. In their responding

brief, Plaintiffs explained that their argument was not specific to vulnerability to suicide

and asserted that they had “established a sufficient record to show [Defendants] were

deliberately indifferent to [DeJesus’s] serious medical condition (aside from suicide[]

itself).” JA033-034 (emphasis omitted).

       2
         Plaintiffs asserted three causes of action in their complaint but only Count II,
their claim for relief under 42 U.S.C. § 1983 based on Defendants violation of the Eighth
Amendment’s prohibition of cruel and unusual punishment is at issue on appeal.
                                              4
       The District Court granted Defendants’ motion, analyzing only whether DeJesus

exhibited a particular vulnerability to suicide, and thus, did not examine whether the

record showed Defendants were deliberately indifferent to DeJesus’s serious medical

need. Plaintiffs appeal.

                                             III3

       We first examine whether Plaintiffs brought a claim based on deliberate

indifference to a serious medical need, as distinct from a claim that Defendants were

deliberately indifferent to a vulnerability to suicide. See Orie v. Dist. Att’y Allegheny

Cnty., 946 F.3d 187, 195 (3d Cir. 2019) (noting “[w]e generally do not consider

arguments raised for the first time on appeal” (quoting Gardner v. Grandolsky, 585 F.3d

786, 793 (3d Cir. 2009))). Plaintiffs did.

       First, the Complaint alleged deliberate indifference to a serious medical need, and

not deliberate indifference to vulnerability to suicide. Second, in response to Defendants’

argument at summary judgment that DeJesus had not exhibited vulnerability to suicide,

Plaintiffs stated that they were pursuing a claim for deliberate indifference to a serious

medical need. Thus, Plaintiffs sought relief based on deliberate indifference to a serious

medical need. The District Court nevertheless ruled on whether the record supported a

       3
         The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331 and
1343(a)(3). We have jurisdiction under 28 U.S.C. § 1291. Our review of a district
court’s order granting summary judgment is plenary. Mylan Inc. v. SmithKline Beecham
Corp., 723 F.3d 413, 418 (3d Cir. 2013). Summary judgment is appropriate where “there
is no genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). The moving party is entitled to judgment as a
matter of law when the non-moving party fails to make “a sufficient showing on an
essential element of her case with respect to which she has the burden of proof.” Celotex
Corp. v. Catrett, 477 U.S. 317, 323 (1986).
                                              5
claim for deliberate indifference to vulnerability to suicide, which Plaintiffs did not

allege.

          Plaintiffs do not dispute the District Court’s ruling with respect to vulnerability to

suicide. Instead, they argue that they sought relief based on Defendants’ deliberate

indifference to DeJesus’s serious medical need, and the Court erred because it did not

evaluate that claim. We agree. This oversight is not harmless because the two bases for

liability have separate elements.

          To hold prison officials liable for failure to prevent a suicide, a plaintiff must

establish that: (1) the inmate had a “particular vulnerability to suicide, meaning that there

was a strong likelihood, rather than a mere possibility, that a suicide would be

attempted;” (2) the prison officials “knew or should have known” of that vulnerability;

and (3) those officers “acted with reckless or deliberate indifference” to the inmate’s

particular vulnerability. Palakovic v. Wetzel, 854 F.3d 209, 223-24 (3d Cir. 2017)

(internal quotation marks and citations omitted). This test evolved out of our evaluation

of deliberate indifference to serious medical need claims, but it governs cases where

plaintiffs allege prison officials are liable for an inmate’s suicide. See Woloszyn v. Cnty.

of Lawrence, 396 F.3d 314, 320 (3d Cir. 2005) (“A particular vulnerability to suicide

represents a serious medical need”); see also Colburn v. Upper Darby Twp., 946 F.2d

1017, 1023 (3d Cir. 1991) (explaining that the definition of deliberate indifference to

serious medical need, from Estelle v. Gamble, 429 U.S. 97, 104 (1976), “provided the

theoretical underpinnings” for recognizing that particular vulnerability to suicide is a type

of serious medical need). “While we have recognized that a particular vulnerability to

                                                 6
suicide qualifies as a serious medical need, . . . a vulnerability to suicide is not the

sole need on which [a] claim [can be] focused.” Palakovic, 854 F.3d at 227 (citation

omitted).

       A plaintiff who alleges defendants were deliberately indifferent to his serious

medical need must show that (1) he had a serious medical need,4 (2) defendants were

deliberately indifferent to that need,5 and (3) the deliberate indifference caused harm or

physical injury to the plaintiff.6 See, e.g., Atkinson v. Taylor, 316 F.3d 257, 266 (3d Cir.

2003); Monmouth Cnty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 346-47 (3d Cir.

1987). A deliberate indifference to a serious medical need claim can apply in various

inmate medical situations, including failing to provide adequate mental health services.



       4
          A medical need is serious if (1) it “has been diagnosed by a physician as
requiring treatment,” Monmouth Cnty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 347
(3d Cir. 1987) (citation omitted), (2) it “is so obvious that a lay person would easily
recognize the necessity for a doctor’s attention,” id. ; or (3) where the denial of treatment
would result in the “unnecessary and wanton infliction of pain,” Estelle v. Gamble, 429
U.S. 97, 104 (1976) (citation omitted), or a life-long handicap or permanent loss,
Lanzaro, 834 F.2d at 347.
        5
          Deliberate indifference can be shown where a defendant knew the plaintiff had a
need for medical care but refused to provide that care, Palakovic, 854 F.3d at 228
(citation omitted), denies “reasonable requests for medical treatment . . . [when] such
denial exposes the inmate ‘to undue suffering or the threat of tangible residual injury,’”
id. at 228 (alterations in original) (quoting Lanzaro, 834 F.2d at 346), delays necessary
medical treatment for non-medical reasons, chooses “an easier and less efficacious
treatment of the inmate’s condition,” or “prevent[s] an inmate from receiving
recommended treatment for serious medical needs,” Lanzaro, 834 F.2d at 346-47
(internal quotations omitted).
        6
          A plaintiff must show that prison officials were aware of and “recklessly
disregard[ed] a substantial risk of serious harm.” Palakovic, 854 F.3d at 227 (quoting
Giles v. Kearney, 571 F.3d 318, 330 (3d Cir. 2009)); see also Farmer v. Brennan, 511
U.S. 825, 837 (1994) (explaining that a prison official acts with deliberate indifference if
he “knows of and disregards an excessive risk to inmate health or safety”).
                                               7
Palakovic, 854 F.3d at 227-29, 231-32. An analysis of a vulnerability to suicide claim

focuses more narrowly on evidence showing a strong likelihood of suicide. Id. at 223-24.

       Here, Plaintiffs “sought to hold prison officials . . . accountable for failing to meet

[DeJesus’s] serious need for [medical care],” and did not seek relief based on

vulnerability to suicide. Id. at 227. Because these are two different claims, and the

District Court did not examine one of them, namely Plaintiffs’ claim of deliberate

indifference to a serious medical need, we will remand.

                                             IV

       For the foregoing reasons, we will remand for further proceedings consistent with

this opinion.7




       7
          Judge Phipps agrees that in granting summary judgment for the prison guards,
the District Court did not address the question of whether they acted with deliberate
indifference to a serious medical need, but due to the fully developed summary judgment
record and briefing, he would, on de novo review, resolve that issue through affirmance
of the District Court’s judgment, and on that basis, he respectfully dissents. See Laurel
Gardens, LLC v. McKenna, 948 F.3d 105, 116 (3d Cir. 2020) (“Generally, we may
affirm on any ground supported by the record, and an appellee may urge affirmance on
such a ground even if the district court overlooked it or it involves an attack on the
district court’s reasoning.” (emphasis added)).
                                              8